Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 3/1/2021 has been considered.
Applicant’s response by virtue of amendment to claims has NOT overcome the Examiner’s rejection under 35 USC § 101 paragraph
Claims 1-20 are pending in this application and an action on the merits follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 3/1/2021 is being considered by the examiner. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an 
	Step 1
		Step 2A Prong One: Yes
	Independent claims 1, 11 and 19 substantially recites the limitations: 

defining a first geozone for a pick-up location of an aggregated delivery of perishable bulk materials to a single delivery location, wherein the perishable bulk materials are to be divided into multiple portions for the aggregated delivery to the single delivery location; defining a second geozone for a-the single delivery location of the perishable bulk materials, wherein each of the multiple portions of the perishable bulk materials is delivered to the same single delivery location; determining a series of multiple deliveries from the pick-up location to the single delivery location, wherein each corresponding delivery of the series of multiple deliveries includes a distinct portion of the perishable bulk materials and a distinct scheduled event time in which the corresponding delivery is to be delivered to the single delivery location relative to a perishable status of the perishable bulk materials to result in the aggregated delivery of the perishable bulk materials; generating manifest information identifying the series of multiple deliveries and each corresponding distinct scheduled event time; assigning a scheduled delivery of the series of multiple deliveries to each of a plurality of users based on a location of the plurality of users relative to the first geozone and timing of the series of multiple deliveries to the single delivery location in the second geozone;
receiving modified manifest information for a given delivery of the series of multiple deliveries; and in response to receipt of the modified manifest information, modifying at least one of the distinct scheduled event time that corresponds to at least one delivery that is subsequent to the given delivery associated with the modified manifest information, including preventing the at least one subsequent delivery from 29being assigned to at least one of the plurality of users for a predetermined amount of time or initiating assignment of the at least one subsequent delivery; 
responding to the interactive mobile computing device entering the first geozone by at least: sending a request to the remote dispatch computing system for the manifest information for the series of multiple deliveries of the perishable bulk materials; responding to receipt of the manifest information from the remote dispatch computing system by at least: 
determining a scheduled event time associated with one scheduled delivery of the series of multiple deliveries assigned to the user based on the interactive mobile computing device being in the first geozone and the perishable status; and modifying the user interface to present the scheduled event time and the delivery location to the user of the interactive mobile computing device; determining if the interactive mobile computing device has entered the second geozone; and responding to the interactive mobile computing device entering the second geozone by at least:  
30generating the modified manifest information for the one scheduled delivery assigned to the user by changing at least one aspect of the one scheduled delivery; and transmitting the modified manifest information to the remote dispatch computing system to prevent the at least one subsequent delivery from being assigned to the at least one of the plurality of users for the predetermined amount of time or to initiate assignment of the at least one subsequent delivery.

The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
 (a) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The steps of “assigning, responding, modifying, defining” as drafted in claim 1, is a process that under its broadest reasonable interpretation, covers performance of the limitations in the human mind or by a human using a pen and a paper (e.g., “a Mental Processes”) but for the recitation of generic computer components. That is, other than reciting “a first and second memory, processor, interactive mobile computing device” nothing in the claim element precludes the step from practically being performed in the human mind or a human using a pen and paper. 
	The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as Certain Methods Of Organizing Human Activity with the additional recitation of generic computer components. For example, the limitations allow a first person to receive and send information from/to another person which encompasses Certain Methods Of Organizing Human Activity. 
Accordingly, claims 1-20 recite an abstract idea. 
	Step 2A Prong Two: No
The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below” 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.
	The courts have also identified examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”
Regarding claims 1-9, the additional elements recited in the claims beyond the judicial exception appear to be:
Claim 1, 11, 19: “a first and second memory, processor, interactive mobile computing device”

	Instead, the above identified additional elements add insignificant extra-solution activity to the judicial exception (e.g., Mere Data Gathering, Selecting a particular data source or type of data to be manipulated), see MPEP 2106.05(g).
Additionally, the above identified additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
	Further, the above identified additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(e)
	In view of the above, under Step 2A (prong 2), Claim 1 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.

Step 2B: No
	The additional elements (““a first and second memory, processor, interactive mobile computing device”” are not constructed by the specification as “significant more” than what is already known. Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. ‐‐a result that overrides the routine 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-10, 12-18, 20 do not add “significantly more” to the eligibility of claims 1, 11, 19 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Therefore, the above elements, alone and in combination do not amount to significantly more than the exception itself, and thus claims 1-20 are ineligible under 35 USC § 101. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Levis et al. (U.S. Patent No. 7,624,024), in view of Fain et al (U.S. Patent Publication No. 2012/0246039), view of Brockman et al. (U.S. Patent Publication No. 2004/0117196) and further in view of Yang et al. (U.S. Patent Publication No. 2007/0150375)


Regarding claim 1, 11 and 19, Levis teaches a remote dispatch computing system, comprising: a first memory that stores first computer instructions; and a first processor that performs first actions when executing the first computer instructions, the first actions including: defining a first location for a pick-up location of materials; defining a second location for a delivery location of the materials; determining a series of multiple deliveries from the pick-up location to the delivery location, wherein each corresponding delivery of the series of multiple deliveries (pickup, delivery, original dispatch plan, route plan, defined geographic area, Col.13 ln 36-67, Col.14 ln 1-62)
generating manifest information identifying the series of multiple deliveries and each corresponding distinct scheduled event time; assigning a scheduled delivery of the series of multiple deliveries to each of a plurality of users based on a location of the plurality of users relative to the first area and timing of the series of multiple deliveries; See at least (dispatch plan, Col.5 ln 45-67, Col.6 ln 1-34)
receiving modified manifest information for a given delivery of the series of multiple deliveries; and in response to receipt of the modified manifest information, modifying at least one of the distinct scheduled event time that corresponds to at least 
and an interactive mobile computing device of a user of the plurality of users, comprising: a user interface that presents information to the user; a second memory that stores second computer instructions; and a second processor that performs second actions when executing the second computer instructions, the second actions including: responding to the interactive mobile computing device entering the first area by at least: sending a request to the remote dispatch computing system for the manifest information for the series of multiple deliveries of the materials; responding to receipt of the manifest information from the remote dispatch computing system by at least: determining a scheduled event time associated with one scheduled delivery of the series of multiple deliveries assigned to the user based on the interactive mobile computing device being in the first area and the status; and modifying the user interface to present the scheduled event time and the delivery location to the user of the interactive mobile computing device; and responding to the interactive mobile computing device entering the second location by at least:  30generating the modified manifest information for the one scheduled delivery assigned to the user by changing at least one aspect of the one scheduled delivery; and transmitting the modified manifest information to the remote dispatch computing system to prevent the at least one subsequent delivery from being 
(see at least, Dispatch Plan information could be modified locally by the driver,  subsequent delivery and pickup, Col.10 ln 11-67, Col.11 ln 1-25, adding unscheduled stop, Col.16 ln 39-34… determine the delivery requirements (expected time) associated with the remaining service stops. The system identifies a potential delivery problem by deter mining that the delivery associated with the third stop to Perry's Pickle Shop 250 requires a 4:00 p.m. delivery commit time and will be jeopardized if the expected time of arrival were delayed.. the system determines that servicing the locations as ordered in the Dispatch Plan 235 (namely stopping at Jeffs Jewelry 251 first and then Jon's Flower Shop 240 second) are likely to result in missing the 4:00 p.m. delivery commitment to Perry's Pickle Shop 250. The system determines that it is appropriate to invoke the algorithm to analyze the Dispatch Plan and the system re orders the sequence of the dispatch plan to allow satisfaction of the delivery commit times, Col.31 ln 3-57).

Levis does not explicitly teach determining if the interactive mobile computing device has entered the first geozone; determining if the interactive mobile computing device has entered the second geozone; Levis teaches defined geographic area, Col.13 ln 36-67, Col.14 ln 1-62)
Fain teaches determine whether a geographic location representing a vehicle is inside or outside a specific geozone the number of intersects of a specific geofence can be counted by holding either the longitude or the latitude constant. If the number of 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the area as disclosed by Levis to include system as taught by Fain in order to efficiently manage their fleets, [0006].

Levis does not explicitly teach deliveries includes a distinct portion of the perishable bulk materials and a distinct scheduled event time in which the corresponding delivery is to be delivered to the delivery location relative to a perishable status of the perishable bulk materials; 
However, Brockman teaches distributed data collection and messaging networks including portable handheld devices for supporting delivery of perisheable and time-sensitive goods; and methods for operating such a distributed network on a shared basis among distinct and/or geographically separated entities, [0003].
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the area as disclosed by Levis to automate and support the allocation and tracking of perishable and time-sensitive goods delivered to retail outlets, [0010].
Levis does not explicitly teach defining a first geozone for a pick-up location of an aggregated delivery of perishable bulk materials to a single delivery location, wherein the perishable bulk materials are to be divided into multiple portions for the aggregated delivery to the single delivery location; defining a second geozone for the single delivery 
However, Yang teaches referring to FIG. 2, the MPS server may collect buyers' names, pick up points, pick Up times and other related information for due orders at step 176. The server may first group orders by buyer name at step 178…A MPS is assigned to a pick up point. The MPS server may calculate the size of the orders to be shipped to a pick up point and assigns a MPS with enough capacity to execute the shipment at step 184. The MPS entity loads the orders to the MPS. The MPS, after being loaded with orders, is dispatched to the assigned pickup point at step 186. The MPS server may determine the timing of dispatching MPSs to pickup points. For example, if a MPS is needed at a pickup point at 4:00 PM and the MPS server also determines that the time spent on travel from the MPS server's warehouse to a MPS pick up point is about one hour, the MPS server may determine that the MPS should leave the MPS warehouse at about 3 PM, [0154]…. buyers R, S, and T have to travel out of their chosen channels to get access to point U.. buyers R, S, and T have to travel out of their chosen channels to get access to point U… [0166]…the MPS service may group all orders pertaining to the same buyer and use a single MPS to deliver those products to a MPS pickup point for pick up by the buyer, [0171-0174]..third-party seller S6 720 and third-party seller S7 724 may be at the same location with a MPS warehouse 700. Orders may then be transferred to a MPS distribution center. The third-party sellers may be different entities that share the same warehouse or they may be different divisions that belong to the same entity, [0181].


Regarding claims 2 and 12, Levis teaches generating the modified manifest information for the one scheduled delivery assigned to the user by the interactive mobile computing device includes receiving input from the user indicating that the one scheduled delivery was completed by the user, (the indication of which deliveries/pickups have been completed are stored in conjunction with the Manifest Data or Dispatch Plan, Col.15 ln 20-45).

Regarding claim 3, Levis teaches the second memory of the interactive mobile computing device further stores a price of the distinct portion of the perishable bulk materials and surcharges associated with the one scheduled delivery, Fig. 1.  

Regarding claims 4 and 13, Levis teaches modifying the user interface to present the scheduled event time and the delivery location to the user by the interactive mobile computing device includes displaying at least one of a ticket number of the one scheduled delivery, a credit type of the one scheduled delivery, a product ID of a product in the one scheduled delivery, an ordered quantity of the product in the one scheduled delivery, one or more batch weights associated with the one scheduled delivery, and one or more ticket notes associated with the one scheduled delivery, Fig.9-10.

Regarding claim 5 and 14, Levis teaches modifying the user interface to present the scheduled event time and the delivery location to the user by the interactive mobile computing device includes displaying previous and subsequent scheduled delivery information associated with the series of multiple deliveries, Fig. 8-10.  

Regarding claim 6, Levis teaches modifying the at least one distinct scheduled event time that corresponds to the at least one delivery that is subsequent to the given delivery associated with the modified manifest information by the remote dispatch computing system includes dispatching a subsequent distinct portion of the materials for delivery from the pick-up location to the delivery location, Col.11. ln 1-49. Brockman teaches perishable items.

Regarding claims 7, 15, Levis teaches the interactive mobile computing device entering the first area by the interactive mobile computing device includes receiving an input from the user via the user interface indicating that a vehicle for the user is ready to load the distinct portion of the perishable bulk materials associated with the one scheduled delivery, adding a new stop on a different road may justify analyzing the sequence of records to determine if optimization, Col.16 ln 33-64, Col.22 ln 58-67, Col.23 ln 1-8. Fain teaches geozones.

Regarding claim 8, Levis teaches responding to the interactive mobile computing device entering the second area by the interactive mobile computing device includes 
  
Regarding claim 9, 17 Levis teaches the first processor of the remote dispatch computing system performs further actions when executing the first computer instructions, the further actions including displaying a map with location and status information of the series of multiple deliveries for delivery of the materials, (the graphical-map based format, various locations can be plotted, Such as those associated with the various service stops indicated in the dispatch plan., Col.2 ln 62-64. Brockman teaches perishable items.
  
Regarding claim 10, 18, 20 Levis teaches the series of multiple deliveries includes a plurality of deliveries scheduled by the remote dispatch computing system to be delivered by a plurality of vehicles to a single destination over a defined period of time, wherein the interactive mobile computing device and the user are associated with one of the plurality of vehicles, (Employing Such shipping systems in conjunction with wireless communication to portable computers carried by service personal (e.g., the DIAD) or integrated into the delivery vehicles allows remote updating of the dispatch plan for package pick-up, even after the delivery vehicles have departed for the day's deliveries, Col.7 ln 27-35).

Regarding claim 16, Levis teaches the processor performs further actions when executing the computer instructions, including assigning a user of a vehicle associated .


                                                                                                                                                                                                   
Response to Arguments

Regarding U.S.C. 101 rejection, Applicant's arguments have been fully considered but they are not persuasive.
                                                                                                                                                 Applicant alleges that under prong one of step 2A the claims do not recite an abstract idea as enumerated in the 2019 guidance. The Examiner disagrees. Representative claim 1 sets for the limitation of:
defining a first geozone… 
defining a second geozone…
generating manifest information identifying the series of multiple deliveries and each corresponding distinct scheduled event time; 
assigning a scheduled delivery of the series of multiple deliveries to each of a plurality of users based on a location of the plurality of users relative to the first geozone and timing of the series of multiple deliveries to the single delivery location in the second geozone;
receiving modified manifest information..
modifying at least one of the distinct scheduled event time that corresponds to at least one delivery 
present information to the user; 
responding to the interactive mobile computing device entering the first geozone by at least: sending a request to the remote dispatch computing system for the manifest.. responding to receipt of the manifest information from the remote dispatch computing system.. 
30generating the modified manifest information.. 
transmitting the modified manifest information to the remote dispatch computing system..

These limitations recite organizing human activity, such as by performing commercial interactions including marketing activity (see: 2019 PEG, p. 52). This is because the claim recites a series of steps of organizing dispatch activity. The limitations claimed represent commercial interactions because they represent logistics and dispatch procedure and updating dispatching schedule based on new dataset therein reciting concepts including marketing or sales activities or behaviors (see again: 2019 PEG, p. 52). Such limitations as those above are also understood as managing personal behavior performable by a user (see again: 2019 PEG, p. 52).

Where Applicant alleges certain limitations as not falling within one of the categories of abstract ideas, Applicant is reminded that elements recited in addition to the abstract idea are analyzed under prong two of step 2A. As representative claim 1 recites at least one limitation setting forth an abstract idea, the analysis then turns to prong 2 of step 2A. 

On page 19, Applicant then argues that the claims do in fact integrate any abstract idea into a practical application. The Examiner disagrees with Applicant’s characterization of integrate the alleged judicial exception toward the practical application of "the claimed scheduling of a series of perishable materials deliveries harness the interaction between a remote system and computing device which makes it an efficient system …address specific technological problem and improved result". To the contrary, the elements considered to be additional include the recitation of computer processors. The mere recitation of computer processors is little more than general link of the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). Moreover, such recitations amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea).
Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as memory or interactive device). 
Furthermore, the background of the invention discusses the invention in terms of providing a system and method “To efficiently manage their fleets, operators of fleet vehicle businesses (e.g. operators of businesses in delivery of bulk construction materials)25 need to know where each vehicle in the fleet is located and each vehicle's status1 in order to adjust the overall delivery plan,  (see: pg.1-2). The specification does not outline any technical problem that arises in a technical field, and (at best) Affinity Labs of TX v. DirecTV. The court in Affinity Labs emphasized the specification's failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods to be directed to an abstract idea. Such is the case in the instant application, where the specification fails to provide details as to the manner in which the alleged improvement is accomplished. 

Applicant’s arguments with respect to 103 rejection have been considered but are moot because the new ground of rejection does not rely on Yang reference applied in the prior rejection of record.
Applicant argues that the prior art does not teach “determining a series of multiple deliveries from the pick-up location to the single delivery location, wherein each corresponding delivery of the series of multiple deliveries includes a distinct portion of the perishable bulk materials and a distinct scheduled event time in which the corresponding delivery is to be delivered to the single delivery location relative to a perishable status of the perishable bulk materials to result in the aggregated delivery of the perishable bulk materials”.
Examiner does not agree. The combination of references teach the above limitations specifically the new reference to Yang teaches he MPS server may collect buyers' names, pick up points, pick Up times and other related information for due orders at step 176. The server may first group orders by buyer name at step 178…A MPS is assigned to a pick up point. The MPS server may calculate the size of the orders to be shipped to a pick up point and assigns a MPS with enough capacity to execute the shipment at step 184. The MPS entity loads the orders to the MPS. The MPS, after being loaded with orders, is dispatched to the assigned pickup point at step 186. The MPS server may determine the timing of dispatching MPSs to pickup points. For example, if a MPS is needed at a pickup point at 4:00 PM and the MPS server also determines that the time spent on travel from the MPS server's warehouse to a MPS pick up point is about one hour, the MPS server may determine that the MPS should leave the MPS warehouse at about 3 PM, [0154]…. buyers R, S, and T have to travel out of their chosen channels to get access to point U.. buyers R, S, and T have to travel out of their chosen channels to get access to point U… [0166]…the MPS service may group all orders pertaining to the same buyer and use a single MPS to deliver those products to a MPS pickup point for pick up by the buyer, [0171-0174]..third-party seller S6 720 and third-party seller S7 724 may be at the same location with a MPS warehouse 700. Orders may then be transferred to a MPS distribution center. The third-party sellers may be different entities that share the same warehouse or they may be different divisions that belong to the same entity, [0181]. Levis teaches pickup, delivery, original dispatch plan, route plan, defined geographic area, Col.13 ln 36-67, Col.14 ln 1-6) and Brockman teaches distributed data collection perishable and time-sensitive goods; and methods for operating such a distributed network on a shared basis among distinct and/or geographically separated entities, [0003].






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627